DETAILED ACTION
Claims 1-20 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2007/0300164 to Bhogal et al. (hereinafter “Bhogal”).

As to Claim 1, Bhogal discloses a diary addition method performed by a computer apparatus comprising at least one processor configured to execute computer-readable instructions comprised in a memory, the diary addition method comprising: 
providing, by the at least one processor, an interface for selecting data included in a messaging platform, in response to an input of a diary creation request for a specific period in a calendar (Paragraph [0046] of Bhogal discloses to create the calendar highlighted block of time, the user chats for a selectable period of time (step 506). The selectable period of time may span from minutes to days. The selectable period of time may be preselected by the user or the user may determine during the instant message session that a highlighted time block is desired and then select the option); 
creating, by the at least one processor, a diary document based on data selected through the interface (Paragraph [0046] of Bhogal discloses to create the calendar highlighted block of time, the user chats for a selectable period of time (step 506). The selectable period of time may span from minutes to days. The selectable period of time may be preselected by the user or the user may determine during the instant message session that a highlighted time block is desired and then select the option); and 
adding the diary document to the calendar in association with the specific period (Paragraph [0010] of Bhogal discloses the calendar application links the log of the instant message session .

As to Claim 2, Bhogal discloses the diary addition method of claim 1, wherein the providing comprises: 
displaying data exchanged through the messaging platform in the specific period (Paragraph [0046] of Bhogal discloses to create the calendar highlighted block of time, the user chats for a selectable period of time (step 506). The selectable period of time may span from minutes to days. The selectable period of time may be preselected by the user or the user may determine during the instant message session that a highlighted time block is desired and then select the option); and 
providing the interface for selecting data desired to be included in the diary document from among the displayed data (Paragraph [0046] of Bhogal discloses to create the calendar highlighted block of time, the user chats for a selectable period of time (step 506). The selectable period of time may span from minutes to days. The selectable period of time may be preselected by the user or the user may determine during the instant message session that a highlighted time block is desired and then select the option).

As to Claim 3, Bhogal discloses the diary addition method of claim 1, wherein the providing comprises: 
selecting a messaging platform through which data is exchanged in the specific period or a messaging platform in which the specific period is described, from among one or more messaging platforms (Paragraph [0046] of Bhogal discloses to create the calendar highlighted ; and 
providing the interface for selecting data within the selected messaging platform (Paragraph [0046] of Bhogal discloses to create the calendar highlighted block of time, the user chats for a selectable period of time (step 506). The selectable period of time may span from minutes to days. The selectable period of time may be preselected by the user or the user may determine during the instant message session that a highlighted time block is desired and then select the option).

As to Claim 4, Bhogal discloses the diary addition method of claim 1, wherein the providing comprises: providing the interface, which comprises at least one of a first interface for individually selecting data included in the messaging platform based on a data unit and a second interface for capturing a portion of a screen on which data is displayed (Paragraph [0046] of Bhogal discloses to create the calendar highlighted block of time, the user chats for a selectable period of time (step 506). The selectable period of time may span from minutes to days. The selectable period of time may be preselected by the user or the user may determine during the instant message session that a highlighted time block is desired and then select the option).

As to Claim 5, Bhogal discloses the diary addition method of claim 1, wherein the creating comprises: creating the diary document by sorting the data selected through the interface by data type or by sorting the data selected through the interface based on data selection order or data timeline information (Paragraph [0046] of Bhogal discloses to create the calendar highlighted block of time, the user chats for a selectable period of time (step 506). The selectable period of time may span from minutes to days. The selectable period of time may be preselected by the user or the user may determine during the instant message session that a highlighted time block is desired and then select the option).

As to Claim 14, Bhogal discloses a non-transitory computer-readable record medium storing instructions that, when executed by a processor, cause a computer apparatus including the processor to perform the diary addition method of claim 1 (Paragraph [0046] of Bhogal discloses to create the calendar highlighted block of time, the user chats for a selectable period of time (step 506). The selectable period of time may span from minutes to days. The selectable period of time may be preselected by the user or the user may determine during the instant message session that a highlighted time block is desired and then select the option).

As to Claim 15, Bhogal discloses a computer apparatus comprising: at least one processor configured to execute computer-readable instructions comprised in a memory, wherein the at least one processor is configured to cause the computer apparatus to, 
provide an interface for selecting data included in a messaging platform in response to an input of a diary creation request for a specific period in a calendar (Paragraph [0046] of Bhogal discloses to create the calendar highlighted block of time, the user chats for a selectable period of time (step 506). The selectable period of time may span from minutes to days. The , 
create a diary document based on data selected through the interface (Paragraph [0046] of Bhogal discloses to create the calendar highlighted block of time, the user chats for a selectable period of time (step 506). The selectable period of time may span from minutes to days. The selectable period of time may be preselected by the user or the user may determine during the instant message session that a highlighted time block is desired and then select the option), and 
add the diary document to the calendar in association with the specific period (Paragraph [0010] of Bhogal discloses the calendar application links the log of the instant message session to the identifier placed in the calendar application upon the user saving the instant message session).

As to Claim 16, Bhogal discloses the computer apparatus of claim 15, wherein the at least one processor is further configured to cause the computer apparatus to: display data exchanged through the messaging platform in the specific period (Paragraph [0046] of Bhogal discloses to create the calendar highlighted block of time, the user chats for a selectable period of time (step 506). The selectable period of time may span from minutes to days. The selectable period of time may be preselected by the user or the user may determine during the instant message session that a highlighted time block is desired and then select the option); and provide the interface for selecting data desired to be included in the diary document from among the displayed data (Paragraph [0046] of Bhogal discloses to create the calendar highlighted block of time, the user chats for a selectable period of time (step 506). The selectable period of time may span from minutes to days. The selectable period of time may be preselected .

As to Claim 17, Bhogal discloses the computer apparatus of claim 15, wherein the at least one processor is further configured to cause the computer apparatus to: select a messaging platform through which data is exchanged in the specific period or a messaging platform in which the specific period is described, from among the messaging platforms (Paragraph [0046] of Bhogal discloses to create the calendar highlighted block of time, the user chats for a selectable period of time (step 506). The selectable period of time may span from minutes to days. The selectable period of time may be preselected by the user or the user may determine during the instant message session that a highlighted time block is desired and then select the option); and provide the interface for selecting data within the selected messaging platform (Paragraph [0046] of Bhogal discloses to create the calendar highlighted block of time, the user chats for a selectable period of time (step 506). The selectable period of time may span from minutes to days. The selectable period of time may be preselected by the user or the user may determine during the instant message session that a highlighted time block is desired and then select the option).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal and further in view of US Pub. No. 2018/0255177 to Scott (hereinafter “Scott”).

As to Claim 6, Bhogal discloses the diary addition method of claim 1.  Bhogal does not explicitly disclose further comprising: sharing, by the at least one processor, at least one diary document among one or more diary documents added to the calendar, through the messaging platform.
However, Scott discloses this.  Paragraph [0088] of Scott discloses a voice message or portion thereof could be calendared on a calendar of the mobile device (any other synched calendars) to provide an audio reminder at a certain date/time.  Creating a calendar-accessed audio diary of voice messages.  Paragraph [0086] of Scott discloses options to forward the voicemail, options to attach the voicemail to an email, other options to share the voicemail.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the calendar system as disclosed by Bhogal, with sharing items as disclosed by Scott.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Bhogal and Scott are directed toward calendar systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 18, Bhogal discloses the computer apparatus of claim 15.  Bhogal does not explicitly disclose wherein the at least one processor is further configured to cause the computer apparatus to: share at least one diary document among one or more diary documents added to the calendar, through the messaging platform.
However, Scott discloses this.  Paragraph [0088] of Scott discloses a voice message or portion thereof could be calendared on a calendar of the mobile device (any other synched calendars) to provide an audio reminder at a certain date/time.  Creating a calendar-accessed audio diary of voice messages.  Paragraph [0086] of Scott discloses options to forward the voicemail, options to attach the voicemail to an email, other options to share the voicemail.
	Examiner recites the same rationale to combine used for claim 6.

Claims 7-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal and further in view of US Pub. No. 2013/0297317 to Lee et al. (hereinafter “Lee”).

As to Claim 7, Bhogal discloses the diary addition method of claim 1.  Bhogal does not explicitly disclose further comprising: recognizing, by the at least one processor, an input of a keyword as a calendar call event and providing a schedule registration form, in response to the input of the keyword related to a schedule through the messaging platform.
However, Lee discloses this.  Paragraph [0063] of Lee discloses after the electronic device 100 receives a text message 1610 from the second electronic device, the electronic device 100 extracts two keywords from the text message 1610, wherein the keywords are an activity (i.e., "dinner") and time (i.e., "tonight" and "19:00"). According to the extracted keywords, the electronic device 100 attempts to obtain the suggestion information from a local database stored in the memory 130. In this embodiment, the local database may be provided by the calendar application installed on the electronic device 100, and the suggestion information may be the available time or the decided schedule information of the user of the electronic device 100.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the calendar system as disclosed by Bhogal, with scheduling based on keywords as disclosed by Lee.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Bhogal and Lee are directed toward calendar systems and as such it would be obvious to use the techniques of one in the other.


As to Claim 8, Bhogal-Lee discloses the diary addition method of claim 7, wherein the providing a schedule registration form comprises registering a member included in the messaging platform as a participant of the schedule (Figure 13F of Lee discloses a dinner with Gabe Webster).

As to Claim 9, Bhogal-Lee discloses the diary addition method of claim 7, wherein the providing a schedule registration form comprises: verifying a calendar of each member included in the messaging platform; and providing a free time in which schedules of corresponding registered members do not overlap each other (Paragraph [0063] of Lee discloses after the electronic device 100 receives a text message 1610 from the second electronic device, the electronic device 100 extracts two keywords from the text message 1610, wherein the keywords are an activity (i.e., "dinner") and time (i.e., "tonight" and "19:00"). According to the extracted keywords, the electronic device 100 attempts to obtain the suggestion information from a local database stored in the memory 130. In this embodiment, the local database may be provided by the calendar application installed on the electronic device 100, and the suggestion information may be the available time or the decided schedule information of the user of the electronic device 100).

As to Claim 10, Bhogal-Lee discloses the diary addition method of claim 7, wherein the providing a schedule registration form comprises: analyzing data corresponding to a period of time based on a point in time at which the calendar call event is recognized; and providing recommendation information about a period to be registered to the schedule (Paragraph [0063] of Lee discloses after the electronic device 100 receives a text message 1610 .

As to Claim 11, Bhogal-Lee discloses the diary addition method of claim 7, further comprising: adding, by the at least one processor, a chatbot linked to the calendar, to the messaging platform (Paragraph [0054] of Lee discloses the local database may be provided by the calendar application installed on the electronic device 100, and the suggestion information may be the restaurant information and/or the available time of the user of the electronic device).

As to Claim 12, Bhogal-Lee discloses the diary addition method of claim 11, wherein the chatbot is configured to provide a notification message about the schedule registered to the calendar through the messaging platform (Paragraph [0054] of Lee discloses the local database may be provided by the calendar application installed on the electronic device 100, and the suggestion information may be the restaurant information and/or the available time of the user of the electronic device).

As to Claim 13, Bhogal-Lee discloses the diary addition method of claim 11, wherein the chatbot is configured to: analyze a desired pattern of the schedule registered to the calendar; and provide a message that recommends registration of the schedule having the desired pattern through the messaging platform (Paragraph [0054] of Lee discloses the local database may be provided by the calendar application installed on the electronic device 100, and the suggestion information may be the restaurant information and/or the available time of the user of the electronic device).

As to Claim 19, Bhogal discloses the computer apparatus of claim 15.  Bhogal does not explicitly disclose wherein the at least one processor is further configured to cause the computer apparatus to: recognize an input of a keyword as a calendar call event and provide a schedule registration form, in response to the input of the keyword related to a schedule through the messaging platform.
However, Lee discloses this.  Paragraph [0063] of Lee discloses after the electronic device 100 receives a text message 1610 from the second electronic device, the electronic device 100 extracts two keywords from the text message 1610, wherein the keywords are an activity (i.e., "dinner") and time (i.e., "tonight" and "19:00"). According to the extracted keywords, the electronic device 100 attempts to obtain the suggestion information from a local database stored in the memory 130. In this embodiment, the local database may be provided by the calendar application installed on the electronic device 100, and the suggestion information may be the available time or the decided schedule information of the user of the electronic device 100.
	Examiner recites the same rationale to combine used for claim 7.

As to Claim 20, Bhogal-Lee discloses the computer apparatus of claim 19, wherein the at least one processor is further configured to cause the computer apparatus to: register a member included in the messaging platform as a participant of the schedule; verify a calendar of each member included in the messaging platform; and provide a free time in which schedules of corresponding registered members do not overlap each other (Paragraph [0063] of Lee discloses after the electronic device 100 receives a text message 1610 from the second electronic device, the electronic device 100 extracts two keywords from the text message 1610, wherein the keywords are an activity (i.e., "dinner") and time (i.e., "tonight" and "19:00"). According to the extracted keywords, the electronic device 100 attempts to obtain the suggestion information from a local database stored in the memory 130. In this embodiment, the local database may be provided by the calendar application installed on the electronic device 100, and the suggestion information may be the available time or the decided schedule information of the user of the electronic device 100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2456